Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00005-CV

        IN THE MATTER OF THE GUARDIANSHIP OF Martha Jane VALDEZ,
                           an Incapacitated Person

                     From the Probate Court No. 2, Bexar County, Texas
                               Trial Court No. 2007-PC-2303
                         Honorable Tom Rickhoff, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee, U.S. Specialty Insurance Company, recover its costs
of this appeal from appellant, Jerry Valdez.

       SIGNED February 26, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice